Citation Nr: 0737988	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-40 041	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected disabilities are rated as 
follows: hearing loss (100 percent), post-traumatic stress 
disorder (50 percent), residuals of shrapnel wounds to the 
left forearm (20 percent), residuals of shrapnel wounds to 
the right elbow (10 percent), traumatic arthritis of the left 
shoulder (10 percent), traumatic arthritis of the right 
shoulder (10 percent), traumatic arthritis of the left elbow 
(10 percent), traumatic arthritis of the left hip (10 
percent), tinnitus (10 percent), left thigh scar 
(10 percent), chest scar (10 percent), and right shoulder 
scars (0 percent).

3.  The evidence does not demonstrate that the veteran has 
lost the use of his left lower extremity nor that his 
locomotion is precluded as a result of any service-connected 
residuals of organic disease or injury which affects the 
function of balance or propulsion without the aid of braces, 
crutches, canes, or a wheelchair.

3.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or that involves the 
anatomical loss or loss of use of both hands.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing have not been met.  
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2007).

2.  The criteria for entitlement to a certificate of 
eligibility for a special home adaptation grant have not been 
met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809a 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2003 and December 2003.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Because of 
the decisions in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  

In correspondence dated in January 2005 the veteran's 
physician requested a copy of the July 2004 VA examination 
report.  VA records show that after authorization was 
obtained from the veteran, a copy of that report was provided 
the physician in February 2005.  In an April 2005 statement 
the veteran reported he had no additional evidence to submit 
in support of his claim.  The Board finds further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Specially Adapted Housing and Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met: 
(a) Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
(b) Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to: 
(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or 
(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity, or 
(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(4) The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(c) Duplication of benefits. The assistance referred to 
in this section will not be available to any veteran 
more than once. 
(d) "Preclude locomotion." This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other 
methods may be possible.  (Authority: 38 U.S.C. 2101, 
2104) 38 C.F.R. § 3.809(d) (2007).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met: (Authority: 38 
U.S.C. 2101(b)) 
(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under §3.809 nor had the veteran 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C. 2101(a). A veteran who 
first establishes entitlement under this section and 
who later becomes eligible for a certificate of 
eligibility under §3.809 may be issued a certificate of 
eligibility under §3.809. However, no particular type 
of adaptation, improvement, or structural alteration 
may be provided to a veteran more than once. 
(b) The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of 
use of both hands. (Authority: 38 U.S.C. 2101(b)) 
(c) The assistance referred to in this section will not 
be available to any veteran more than once. (Authority: 
38 U.S.C. 2102) 38 C.F.R. § 3.809a (2007).

Factual Background and Analysis

VA records show service connection is established for hearing 
loss (100 percent), post-traumatic stress disorder (50 
percent), residuals of shrapnel wounds to the left forearm 
(20 percent), residuals of shrapnel wounds to the right elbow 
(10 percent), traumatic arthritis of the left shoulder (10 
percent), traumatic arthritis of the right shoulder (10 
percent), traumatic arthritis of the left elbow (10 percent), 
traumatic arthritis of the left hip (10 percent), tinnitus 
(10 percent), left thigh scar (10 percent), chest scar 
(10 percent), and right shoulder scars (0 percent).  

In statements in support of his claim the veteran asserted 
entitlement to the requested benefits was warranted because 
he was unable to move between the floors of his residence.  
He claimed the cumulative effect of his service-connected 
disabilities affected the functions of balance and propulsion 
as to preclude locomotion without the aid of a walker or 
wheelchair.  

During a VA fee basis medical examination in June 2001, it 
was noted the veteran had muscle grip strength of ten in his 
right hand and of five in his left hand.  The veteran 
reported he did not use his left arm very much and that it 
was weak with a lack of full extension or contraction.  The 
examiner noted the left arm was one inch shorter than the 
right.  There was limited range of motion of the shoulder 
joints with additional limitation due to pain, but no 
weakness, lack of endurance, or incoordination.  The left 
elbow was very stiff.  The diagnoses included residual loss 
of movement of the left shoulder, residual loss of use of the 
left arm, and residual loss of full right shoulder use.  In a 
January 2002 addendum the examiner noted range of left hip 
motion was limited by pain, but that weakness, lack of 
endurance or incoordination did not affect the range of 
motion.  X-rays revealed mild osteoarthropathy of the left 
hip.  

In a September 2003 statement A.H.H., M.D., noted the veteran 
had medical problems including a recent severe problem with 
degenerative arthritis.  It was further noted that over the 
years he had difficulty with his neck, shoulders, and lower 
back and that ambulation had become severely difficult as had 
the normal tasks of daily living.  He used a walker and had 
fallen several times.  The physician stated he had been to 
the veteran's residence and noted that the only interior 
second floor access was a precarious narrow circular metal 
staircase.  There was also a wooden outdoor ramp to the 
second floor that was very precarious in wet and icy weather.  
The physician, in essence, recommended the installation of an 
elevator or left mechanism for safe transit between the first 
and second floors.

In a July 2004 VA fee basis medical examination report, it 
was noted, in essence, that an evaluation of the veteran was 
difficult because of senility.  On examination the veteran 
was stooped and walked with a shuffling gait.  He was very 
unsteady and somewhat ataxic.  He walked with the aid of a 
wheeled walker very slowly.  The examiner stated that it was 
impossible to state whether the loss of shoulder motion was 
due to the service-connected injury, but that it was more 
likely than not that the extreme limitation of motion of the 
shoulders were due to more recent problems rather than his 
shrapnel wounds.  It was noted that he had considerable 
incoordination and was unable to button his clothing or dress 
and undress himself, but that it was unknown if he had been 
able to do this before the onset of the recent problems.  The 
examiner stated the veteran's hips could not be evaluated, 
but there appeared to be normal movement of the hips with a 
full range of motion.  The examiner also stated it was 
equally difficult, or impossible, to state how the veteran's 
service-connection disorders affected his occupational 
functioning and daily activities because his recent 
deterioration due to senility clouded the issue.  

In correspondence dated in November 2004, Dr. A.H.H. noted 
the veteran had been receiving treatment since 1996 and that 
his most frequent complaints had involved chronic pain 
including to the shoulders, lower back, and left hip with 
instability when he walked.  It was noted that the veteran's 
use of a cane had proved difficult for him because of a lack 
of strength in the upper extremities and problems with 
balance and coordination.  He had used a walker, but with 
subsequent deterioration, he had most recently been 
restricted to a wheelchair for much of any ambulation.  He 
had lost most of the strength in his left leg and some in his 
right.  It was noted he was restricted in movement with both 
lower extremities and with balance as well.  The physician 
had no doubt that the progressive deterioration of the 
veteran's hips and lower legs, left greater than right, had 
led to the effective loss of normal use of these extremities 
requiring prosthetics for ambulation.  He had recently fallen 
and fractured his left ankle.  The physician also noted that 
he had been provided a copy of the statement of the case and, 
in essence, did not understand the description of the 
July 2004 VA examiner's findings as to the concept of 
weakness, fatigue, incoordination or lack of endurance as 
affecting the range of motion of any particular joint.  

Based upon the evidence of record, the Board finds the 
persuasive evidence demonstrates the veteran has not lost the 
use of his left lower extremity as a result of a service-
connected disability.  The evidence does not demonstrate that 
the veteran's locomotion is precluded as a result of any 
service-connected residuals of organic disease or injury.  
Although Dr. A.H.H. stated the veteran had lost the effective 
use of his lower extremities, no indication as to the 
rationale for this opinion was provided.  It is significant 
to note that service connection has only been established for 
traumatic arthritis to the left hip and a painful superficial 
left thigh scar.  The opinion of Dr. A.H.H. as to the 
effective loss of use of the left lower extremity is 
considered to be of very little probative weight because it 
is inconsistent with objective VA findings including a 
January 2002 X-ray findings of only mild osteoarthropathy of 
the left hip.  There is no evidence of blindness.  Therefore, 
the Board finds the criteria for entitlement to specially 
adapted housing have not been met.

The veteran does not claim and the evidence does not 
demonstrate he is blind or has the anatomical loss or loss of 
use of the hands.  Therefore, the Board finds the criteria 
for entitlement to a special home adaptation grant have not 
been met.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.




ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring adapted housing is denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


